Title: Thomas Simpson to the American Commissioners, 8 May 1778: résumé
From: Simpson, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, May 8, 1778: After the capture of the English warship Drake, Capt. Jones appointed me to take her to Brest. I enclose a copy of his instructions. On May 5, while she was in tow, he ordered me to cast her loose and—so we all understood—make my own way to port. We were chased by a brig, tried to rejoin the Ranger, and did so early in the morning of the 6th. The Captain put me under arrest for disobeying orders; I beg to be tried as soon as possible. For my character I refer you to a letter from John Langdon, which Capt. Jones told me he forwarded with his first letter to you from Nantes.>
